DETAILED ACTION
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0110292 to Chao.
Regarding Claims 18 and 20-22
	Chao teaches a silicone wrap of at least food grade, adapted for clinging, for resistance to deterioration at temperatures suitable for roasting and baking food comprising silicone rubber (Chao, abstract, fig. 1, paragraph [0019], [0024]). Chao teaches that the film has a thickness between 0.05mm and 5 mm, which overlaps the claimed range of between 0.19mm and 0.21mm, and a shore hardness between A20 and A80, which overlaps the claimed range of A30-A50 (Id., claims 1-7). 
Regarding the transparency of the wrap, although the prior art does not disclose the transparency of the wrap, the claimed properties are deemed to naturally flow from the structure in the prior art since the Chao reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention (Such as a silicone wrap which is food grade, adapted for clinging, resistance to deterioration at temperatures suitable for roasting and baking food and comprises a suitable thickness and shore hardness).  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao as applied to claims 18 and 20-22 above, in view of US Pub No. 2011/0097555 to Yeung.
Regarding Claim 19
	Chao teaches a heat resistance up to 230 degrees Centigrade, which is equivalent to 503 degrees Kelvin, but does not teach a heat resistance to 530 K. However, Yeung teaches a similar silicone wrap for food stuffs utilizing polysiloxanes and peroxide crosslinking agents and having a heat resistance to over 500 degrees Fahrenheit, which is equivalent to 533 degrees Kelvin, and represents the limit of the normal operating range of the household oven (Yeung, abstract, paragraphs [0009]-[0014]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the silicone wrap of Chao, and to utilize or incorporate the high heat resistance silicone materials taught by Yeung, motivated by the desire to form a conventional silicone wrap having heat resistance which can withstand the high temperatures associated with cooking and baking.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao as applied to Claims 18 and 20-22 above.
Regarding Claim 23
	Chao discloses the claimed invention except for the presence of coloring.  It would have been an obvious matter of design choice to provide coloring to the film, since applicant has not disclosed that coloring solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with no coloring [MPEP 2144.04]. Furthermore, no specific type (I.e. chemical dye, pigment) or shade/hue of coloring is specified by the claim. Since cured silicone naturally possesses some form of coloration, the limitations of the claim naturally flow from the structure of the prior art. 
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. Applicant argues criticality of the claimed range, and that one of ordinary skill in the art would not choose said range based upon routine experimentation. Examiner respectfully disagrees. As set forth above Chao teaches a range which encompasses the entirety of the claimed range. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. 
Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies. Applicant has not provided any examples of embodiments within and/or outside the claimed range in an attempt to establish a criticality of the ranges. Chou establishes the same functions and properties within the prior art range relative to the functions and properties of the claimed range (I.e. food grade, adapted for clinging, for resistance to deterioration at temperatures suitable for roasting and baking food and a suitable shore hardness). Furthermore, Applicant’s specification discloses that the range is chosen to be thin enough to form an airtight seal, but thin enough for handling/wrapping (Applicant’s specification, paragraph [0044]). These properties are predictable within the food wrap art relative to the thickness of the material. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786